Exhibit 10. 9

FORM OF MI SHARES AGREEMENT

MARRIOTT INTERNATIONAL, INC.

STOCK AND CASH INCENTIVE PLAN

(OFF-CYCLE GRANTS)

THIS AGREEMENT (the “Agreement”) is made on <GRANT DATE> (the “Award Date”) by
MARRIOTT INTERNATIONAL, INC. (the “Company”) and <PARTICIPANT NAME>
(“Employee”).

WITNESSETH:

WHEREAS, the Company maintains the Marriott International, Inc. Stock and Cash
Incentive Plan, as amended (the “Plan”); and

WHEREAS, the Company wishes to award to designated employees certain MI Share
awards as provided in Article 9A of the Plan; and

WHEREAS, Employee has been approved by the Compensation Policy Committee (the
“Committee”) of the Company’s Board of Directors (the “Board”) to receive an
award of MI Shares under the Plan;

NOW, THEREFORE, it is agreed as follows:

1. Prospectus. Employee has been provided with, and hereby acknowledges receipt
of, a Prospectus for the Plan dated <DATE>, which contains, among other things,
a detailed description of the MI Share award provisions of the Plan.

2. Interpretation. The provisions of the Plan are incorporated by reference and
form an integral part of this Agreement. Except as otherwise set forth herein,
capitalized terms used herein shall have the meanings given to them in the Plan.
In the event of any inconsistency between this Agreement and the Plan, the terms
of the Plan shall govern. A copy of the Plan is available from the Compensation
Department of the Company upon request. All decisions and interpretations made
by the Committee or its delegate with regard to any question arising hereunder
or under the Plan shall be binding and conclusive.

3. Grant of MI Shares. Subject to the terms of the Plan, Employee’s acceptance
of this Agreement, and subject to satisfaction of the tax provisions of the
Company’s International Assignment Policy (“IAP”), if applicable, this award
(the “Award”) of <QTY GRANTED> MI Shares is made as of the Grant Date.

4. MI Share and Common Share Rights. The MI Shares awarded under this Agreement
shall be recorded in a Company book-keeping account and shall represent
Employee’s unsecured right to receive from the Company the transfer of title to
shares of Common Stock of the Company (“Common Shares”) in accordance with the
schedule of Vesting Dates set forth in paragraph 5 below, provided that Employee
has satisfied the Conditions of Transfer set forth in paragraph 6 below and
subject to the satisfaction of the provision on withholding taxes set forth in
paragraph 9 below. On each such Vesting Date, if it occurs, the Company shall
reverse the book-keeping entry for all such related MI Shares and transfer a
corresponding number of Common Shares (which may be reduced by the number of
shares withheld to satisfy withholding taxes as set forth in paragraph 9 below,
if share reduction is the method utilized for satisfying the tax withholding
obligation) to an individual brokerage account (the “Account”) established and
maintained in Employee’s name. Employee shall have all the rights of a
stockholder with respect to such Common Shares transferred to the Account,
including but not limited to the right to vote the Common Shares, to sell,
transfer, liquidate or otherwise dispose of the Common Shares, and to receive
all dividends or other distributions paid or made with respect to the Common
Shares from the time they are deposited in the Account. Employee shall have no
voting, transfer, liquidation, dividend or other rights of a Common Share
stockholder with respect to MI Shares prior to such time that the corresponding
Common Shares are transferred, if at all, to Employee’s Account.

5. Vesting in MI Shares. The MI Shares shall vest pro rata with respect to an
additional <PERCENTAGE> percent of the MI Shares granted hereunder on the
<DATES>, respectively. Notwithstanding the foregoing, in the event that any such
day is a Saturday, Sunday or other day on which stock of the Company is not
traded on the New York Stock Exchange or another national exchange, then the
Vesting Date shall be the next following day on which the stock of the Company
is traded on the New York Stock Exchange or another national exchange.

6. Conditions of Transfer. With respect to any MI Shares awarded to Employee, as
a condition of Employee receiving a transfer of corresponding Common Shares in
accordance with paragraph 4 above, Employee shall meet all of the following
conditions during the entire period from the Award Date hereof through the
Vesting Date relating to such MI Shares:

 

  (a) Employee must continue to be an active employee of the Company
(“Continuous Employment”);



--------------------------------------------------------------------------------

  (b) Employee must refrain from Engaging in Competition (as defined in
Section 2.25 of the Plan) without first having obtained the written consent
thereto from the Company (“Non-competition”); and

 

  (c) Employee must refrain from committing any criminal offense or malicious
tort relating to or against the Company or, as determined by the Committee in
its discretion, engaging in willful acts or omissions or acts or omissions of
gross negligence that are or potentially are injurious to the Company’s
operations, financial condition or business reputation. (“No Improper Conduct”).
The Company’s determination as to whether or not particular conduct constitutes
Improper Conduct shall be conclusive.

If Employee should fail to meet the requirements relating to (i) Continuous
Employment, (ii) Non-competition, or (iii) No Improper Conduct, then Employee
shall forfeit the right to vest in any MI Shares that have not already vested as
of the time such failure is determined, and Employee shall accordingly forfeit
the right to receive the transfer of title to any corresponding Common Shares.
The forfeiture of rights with respect to unvested MI Shares (and corresponding
Common Shares) shall not affect the rights of Employee with respect to any MI
Shares that already have vested nor with respect to any Common Shares the title
of which has already been transferred to Employee’s Account.

7. Non-Assignability. The MI Shares shall not be assignable or transferable by
Employee except by will or by the laws of descent and distribution. During
Employee’s lifetime, the MI Shares may be exercised only by Employee or, in the
event of incompetence, by Employee’s legally appointed guardian.

8. Effect of Termination of Employment.

 

  (a) In the event Employee’s Continuous Employment is terminated prior to the
relevant Vesting Date on account of death, and if Employee had otherwise met the
requirements of Continuous Employment, Non-competition and No Improper Conduct
from the Award Date through the date of such death, then Employee’s unvested MI
Shares shall immediately vest in full upon death and Employee’s rights hereunder
with respect to any such MI Shares shall inure to the benefit of Employee’s
executors, administrators, personal representatives and assigns.

 

  (b) In the event Employee’s Continuous Employment is terminated prior to the
relevant Vesting Date on account of Employee’s Retirement (as defined below),
and if Employee had otherwise met the requirements of Continuous Employment,
Non-competition and No Improper Conduct from the Award Date through the date of
such Disability or Retirement, and provided that Employee continues to meet the
requirements of Non-competition and No Improper Conduct, then Employee’s rights
hereunder with respect to any outstanding, unvested MI Shares shall continue in
the same manner as if Employee continued to meet the Continuous Employment
requirement through the Vesting Dates related to the Award. Notwithstanding the
preceding sentence, if Employee terminates before <DATE>, Employee shall not
continue to vest in that portion of MI Shares equal to such number of MI Shares
granted under this Agreement multiplied by the ratio of (a) the number of days
after the termination date and before <DATE>, over (b) the number of days on and
after the Grant Date and before <DATE>. For purposes of this Agreement,
“Retirement” shall mean termination of employment on account of Disability (as
defined in Section 2.19 of the Plan) or by retiring with the specific approval
of the Committee on or after such date on which Employee has attained age 55 and
completed ten (10) Years of Service.

Except as set forth in this paragraph 8 above, no other transfer of rights with
respect to MI Shares shall be permitted pursuant to this Agreement.

9. Taxes. The transfer of Common Shares upon each Vesting Date, pursuant to
paragraphs 4 and 6 above, shall be subject to the further condition that the
Company shall provide for the withholding of any taxes required by federal,
state, or local law in respect of that Vesting Date by reducing the number of MI
Shares to be transferred to Employee’s Account or by such other manner as the
Committee shall determine in its discretion.

10. Consent. By executing this Agreement, Employee consents to the collection,
maintenance and processing of Employee’s personal information (such as
Employee’s name, home address, home telephone number and email address, social
security number, assets and income information, birth date, hire date,
termination date, other employment information, citizenship, marital status) by
the Company and the Company’s service providers for the purposes of
(i) administering the Plan (including ensuring that the conditions of transfer
are satisfied from the Award Date through the Vesting Date), (ii) providing
Employee with services in connection with Employee’s participation in the Plan,
(iii) meeting legal and regulatory requirements and (iv) for any other purpose
to which Employee may consent (“Permitted Purposes”). Employee’s personal
information will not be processed for longer than is necessary for such
Permitted Purposes. Employee’s personal information is collected from the
following sources:

 

2



--------------------------------------------------------------------------------

  (a) from this Agreement, investor questionnaires or other forms that Employee
submits to the Company or contracts that Employee enters into with the Company;

 

  (b) from Employee’s transactions with the Company, the Company’s affiliates
and service providers;

 

  (c) from Employee’s employment records with the Company; and

 

  (d) from meetings, telephone conversations and other communications with
Employee.

In addition, Employee further consents to the Company disclosing Employee’s
personal information to the Company’s third party service providers and
affiliates and other entities in connection with the services the Company
provides related to Employee’s participation in the Plan, including:

 

  (a) financial service providers, such as broker-dealers, custodians, banks and
others used to finance or facilitate transactions by, or operations of, the
Plan;

 

  (b) other service providers to the Plan, such as accounting, legal, or tax
preparation services;

 

  (c) regulatory authorities; and

 

  (d) transfer agents, portfolio companies, brokerage firms and the like, in
connection with distributions to Plan participants.

Where Employee’s personal information is provided to such third parties the
Company requires (to the extent permitted by applicable law) that such parties,
agree to process Employee’s personal information in accordance with the
Company’s instructions.

Employee’s personal information is maintained on the Company’s networks and the
networks of the Company’s service providers, which may be in the United States
or other countries other than the country in which this Award was granted.
Employee acknowledges and agrees that the transfer of Employee’s personal
information to the United States or other countries other than the country in
which this Award was granted is necessary for the Permitted Purposes. To the
extent (if any) that the provisions of the European Union’s Data Protection
Directive (Directive 95/46/EC of the European Parliament and of the Council)
and/or applicable national legislation derived from such Directive apply, then
by executing this Agreement Employee expressly consents to the transfer of
Employee’s personal information outside of the European Economic Area. Employee
may access Employee’s personal information to verify its accuracy, update
Employee’s personal information and/or request a copy of Employee’s personal
information by contacting Employee’s local Human Resources representative.
Employee may obtain account transaction information online or by contacting the
Plan record keeper as described in the Plan enrollment materials. By accepting
the terms of this Agreement, Employee further agrees to the same terms with
respect to other Awards Employee received in any prior year under the Plan.

11. No Additional Rights. Benefits under this Plan are not guaranteed. The grant
of Awards is a one-time benefit and does not create any contractual or other
right or claim to any future grants of Awards under the Plan, nor does a grant
of Awards guarantee future participation in the Plan. The value of Employee’s
Awards is an extraordinary item outside the scope of Employee’s employment
contract, if any. Employee’s Awards are not part of normal or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end-of-service payments, bonuses, long-term service awards, pension or
retirement benefits (except as otherwise provided by the terms of any
U.S.-qualified retirement or pension plan maintained by the Company), or similar
payments. By accepting the terms of this Agreement, Employee further agrees to
these same terms and conditions with respect to any other Awards Employee
received in any prior year under the Plan.

12. Amendment of This Agreement. The Board of Directors may at any time amend,
suspend or terminate the Plan; provided, however, that no amendment, suspension
or termination of the Plan or the Award shall adversely affect the Award in any
material way without written consent of Employee.

13. Notices. Notices hereunder shall be in writing, and if to the Company, may
be delivered personally to the Compensation Department or such other party as
designated by the Company or mailed to its principal office at 10400 Fernwood
Road, Bethesda, Maryland 20817, addressed to the attention of the Stock Option
Administrator (Department 935.40), and if to Employee, may be delivered
personally or mailed to Employee at his or her address on the records of the
Company.

14. Successors and Assigns. This Agreement shall bind and inure to the benefit
of the parties hereto and the successors and assigns of the Company and, to the
extent provided in paragraph 8 above and in the Plan, to the personal
representatives, legatees and heirs of Employee.

 

3



--------------------------------------------------------------------------------

15. No Effect on Employment. This agreement is not a contract of employment or
otherwise a limitation on the right of the Company to terminate the employment
of Employee or to increase or decrease Employee’s compensation from the rate of
compensation in existence at the time this Agreement is executed.

IN WITNESS WHEREOF, MARRIOTT INTERNATIONAL, INC. has caused this Agreement to be
signed by its Executive Vice President, Global Human Resources, effective the
day and year first hereinabove written.

 

 

 

MARRIOTT INTERNATIONAL, INC.     EMPLOYEE     <PARTICIPANT NAME>

 

   

 

Executive Vice President, Global Human Resources     Signed Electronically

 

4